923 F.2d 201
287 U.S.App.D.C. 378
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.HOWARD UNIVERSITY HOSPITALv.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, et al., Appellants.
No. 89-5442.
United States Court of Appeals, District of Columbia Circuit.
Dec. 14, 1990.

Before MIKVA, RUTH B. ADER GINSBURG and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for summary affirmance, the response thereto and the reply, and the motion to withdraw appeal in part and for an order holding remainder of appeal in abeyance, it is


2
ORDERED that the motion to withdraw appeal in part be granted.  The motion for holding remainder of appeal in abeyance is dismissed as moot because the time period in which the Secretary may file a petition for a writ of certiorari in the U.S. Supreme Court has passed.  See 28 U.S.C. Sec. 2101 (1988).  It is


3
FURTHER ORDERED that the motion for summary affirmance be granted as to the issue of the applicable interest rate.    See St. Agnes Hospital, et al. v. Sullivan, 905 F.2d 1563 (D.C.Cir.1990).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.